 Case 3:19-cv-00773-JAG Document 44 Filed 09/09/20 Page 1 of 1 PageID# 706



                                                         FILED: September 9, 2020


                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT

                              ___________________

                                   No. 20-1940
                               (3:19-cv-00773-JAG)
                              ___________________

PETER VLAMING

             Plaintiff - Appellee

v.

WEST POINT SCHOOL BOARD; LAURA ABEL, in her official capacity as
Division Superintendent; JONATHAN HOCHMAN, in his official capacity as
Principal of West Point High School; SUZANNE AUNSPACH, or her Successor
in Office, in her official capacity as Assistant Principal of West Point High School

             Defendants - Appellants

                              ___________________

                                   ORDER
                              ___________________

      Upon consideration of submissions relative to appellants’ motion to stay

remand order pending appeal, the court denies the motion.

      Entered at the direction of Judge Quattlebaum with the concurrence of Judge

King and Judge Diaz.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk
